Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The foreign language references of record were crossed off as they could not be read by the Examiner given their non-English status.  Translations would be appreciated.  

Claim Interpretation
As to the pending claims, 1-20, 22, and 23 below, which contain intended use terms, the Examiner will interpret these claims in light of the structural elements that are disclosed and not for their intended use.  The courts have clearly stated that a statement of intended use in an apparatus claim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant’s should note that their recitation “for use in an airflow-operated tube mail system” is presently being interpreted as an intended use.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-13, 18, 19, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (4741446).

With regard to claim 2, Miller et al. teach their tubes can be used as a proper configuration up to 500p.s.i. (Col. 2).
With regard to claim 8, Miller et al. teach that the cap and body are capable of being closed by being snapped.
With regard to claim 9, Miller et al. teach a snap fastening is capable via a notch in the cap (26) and a bead in the body (72).
With regard to the broadly claimed claims 10-13, 19, 20, 22, and 23 Miller’s et al. is interpreted as teaching such a structure.

    PNG
    media_image1.png
    595
    592
    media_image1.png
    Greyscale

With regard to claim 16, Miller et al. teaches a tube/vial that is capable of being maximally filled to 350ul. 
With regard to claim 17, it is viewed as a product-by-process claim and the teachings of Miller et al. are interpreted as meeting the structural recitations of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (4741446) in view of Kaneko et al. (2019/0204348).
With regard to claim 3-6, Miller et al. is interpreted as teaching such a vial with various materials (Figure 3) (Col. 5 teaches plastics and a thermoplastic resin) and that their stopper is made from rubber which is well known in the art (Col. 1).
With regard to claims 3-6 Miller do not specifically point out that their vial/tube is made from polypropylene.  With regard to claim 7, 14, and 15, Miller et al. do not teach that tube can be made from polypropylene or that tube can have a data matrix code thereon.
Kaneko et al, teach that the use of light-transmissive materials such as polypropylene is common in the art (0018) as is the practice of tagging a tube with a data matrix code [0065].
It would have been obvious to a person of skill in the art at the time the invention was made to have made one of the two different materials taught by Miller out of polypropylene as taught by Kaneko et al. and further to have labeled the vials of Miller as Kaneko et al. has for the expected benefit of providing a durable, cheap light transmissive material that is labeled allowing for more accuracy and high throughput in the assay. 	

Response to Arguments
3/18/2021 have been fully considered but they are not persuasive.
Applicant’s continue to argue the intended use of their device, and the resulting internal pressures in place during that use (Arguments page 6).  Applicant should note that should they want the capability of being able to “be leaktight at least up to 2 bar internal pressure”, etc. they should positively recite the structure in place during that characterization.  Instead, Applicant has recited “after penetration with a cannula having a diameter of 2mm, it is leaktight…”  The structure requiring the functional limitation has yet to be recited by the claim.  As a result, the prior art structure of Miller et al. is maintained as being capable of meeting the presently positively recited limitations of the device.
The Applicant continues to argue their intended use in response to the rejections under 103.  Again, Applicant is encouraged positively recite the structure being claimed, instead of the method of using it, ie., “after penetration of a stopper by a needle and in the presence of an overpressure inside the tube”.      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/24/2021